t c memo united_states tax_court gerald w kozack petitioner v commissioner of internal revenue respondent docket no 13381-04l filed date gerald w kozack pro_se robert w dillard for respondent memorandum findings_of_fact and opinion colvin judge respondent sent petitioner a notice_of_determination concerning collection action s under section levy in which respondent determined to proceed with collection unless otherwise stated section references are to the internal_revenue_code by levy of petitioner’s income_tax_liability for we sustain respondent’s determination for reasons discussed below petitioner findings_of_fact petitioner resided in florida when he filed his petition petitioner was a professional pilot in and had the following amounts of income payor bombardier aerospace corp bombardier aerospace corp pe corp ny florida agency for workforce innovation natl financial services llc bank of america space coast credit un first national bank of suffield total amount dollar_figure big_number big_number description nonemployee compensation wages nonemployee compensation_unemployment compensation dividends interest interest interest big_number petitioner’s form_1040 for on date petitioner submitted a form_1040 u s individual_income_tax_return for to respondent in it he stated that his filing_status was married_filing_separately he entered zeros on the lines provided for reporting his income and tax and requested a refund of dollar_figure petitioner attached to the form_1040 a document in which he claimed inter alia that a no section of the internal_revenue_code makes him liable for income_tax b no section of the internal_revenue_code requires that income taxes be paid on the basis of a return c the privacy_act notice contained in the form_1040 booklet does not require petitioner to file a return d no statute allows the internal_revenue_service irs to change petitioner’s return and e petitioner had no income because income can be derived only from corporate activity petitioner’s letter to respondent in response to a letter from respondent dated date containing proposed income_tax examination changes petitioner in an undated letter to respondent contended for example that a only petitioner can assess his tax_liability and b federal employees are not permitted to change his return without proper authority he asked respondent to provide a any documents relating to the determination that his return was not correct b the regulation that requires petitioner to seriously treat the adjustments proposed to his return c the statute and regulation that allow respondent to change his return and d the delegation_order authorizing respondent’s representative to act on respondent’s behalf notice_of_deficiency on date respondent sent petitioner a notice_of_deficiency for in which respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax respondent also determined that petitioner is liable for additions to tax of dollar_figure for failure to timely file under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 petitioner wrote to respondent on date and acknowledged that he had received the notice_of_deficiency in the letter petitioner questioned whether the notice_of_deficiency was valid and whether respondent’s representative had authority to send the notice_of_deficiency petitioner did not file a petition in the tax_court for respondent assessed tax and additions to tax for petitioner’s tax_year on date respondent’s notice_of_intent_to_levy and petitioner’s request for a hearing on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing relating to his tax_liability petitioner requested a hearing in his request petitioner contended that a no statute requires him to pay income_tax b no law authorizes respondent to claim that he owes any income_tax for c the irs decoding manual establishes that he owes no income_tax for and d the secretary has not authorized any_action for the collection_of_taxes and penalties as required by sec_7401 on date respondent’s appeals_office sent petitioner a copy of form_4340 certificate of assessments payments and other specified matters for and told him that a petitioner could not challenge his underlying tax_liability as determined by respondent because he had previously been given the opportunity to dispute it and b the appeals_office does not consider challenges based on constitutional religious political or moral grounds on date settlement officer joe m breazeale breazeale reviewed respondent’s administrative file and telephoned petitioner petitioner requested a face-to-face hearing breazeale told petitioner that he would not offer him a face-to-face hearing unless he had nonfrivolous issues to discuss in a telephone call on date breazeale told petitioner that petitioner could not challenge his underlying tax_liability because he had received the notice_of_deficiency and failed to petition the tax_court breazeale and petitioner also discussed the process for an offer-in-compromise petitioner told breazeale he would call him on date and tell him how he wanted to proceed petitioner did not contact breazeale on date or thereafter notice_of_determination and petition on date respondent sent petitioner a notice_of_determination with respect to the levy for petitioner timely filed a petition to review that determination with this court opinion petitioner contends that respondent’s determination to proceed with collection by levy was an abuse_of_discretion because respondent failed to provide petitioner an opportunity for a face-to-face hearing we disagree where the taxpayer’s underlying tax_liability is not at issue we review the commissioner’s administrative determination under sec_6330 for abuse_of_discretion 114_tc_176 treasury regulations state that if a taxpayer wants a face-to-face hearing the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to the taxpayer’s residence sec_301 d q a-d7 proced admin regs however in lunsford v petitioner contends that he is not liable for income_tax for a taxpayer may dispute his or her underlying tax_liability at the sec_6330 hearing if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 petitioner may not dispute the underlying tax_liability because he received a notice_of_deficiency commissioner 117_tc_183 the court declined to remand the case to the appeals_office for a hearing because the taxpayer could not prevail on any of the issues he had raised in the proceeding as a result we held that it was neither necessary nor productive to remand the case to the appeals_office id see kemper v commissioner tcmemo_2003_195 remand to record face-to-face hearing denied see also 121_tc_8 the same reasoning applies here during the trial petitioner stated that his only arguments for overturning respondent’s determination were those stated in his request for a collection_due_process_hearing and a letter petitioner wrote to the director of the internal_revenue_service center on date challenging the government’s authority to issue a notice_of_deficiency to him petitioner cannot prevail on any of those arguments his arguments about respondent’s assessment procedures are frivolous we conclude that it is not necessary and would not be productive to remand the case to the appeals_office to hold a face-to-face hearing thus respondent may proceed with a levy with respect to petitioner’s tax_year to reflect the foregoing decision will be entered for respondent
